Citation Nr: 0827346	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-33 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for residuals of a shrapnel injury and 
laceration to the head.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from September 1940 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the veteran's attorney submitted two 
packets of evidence without a waiver of RO jurisdiction.  
Pursuant to VA regulations, pertinent evidence received by 
the Board necessitates a return of the case to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC) prior to a Board decision unless RO jurisdiction 
is waived.  38 C.F.R. § 20.1304(c) (2007).  In July 2008, the 
Board asked the veteran and his attorney whether they wished 
to waive RO consideration of the new evidence.  In August 
2008, the veteran requested that the case be remanded to the 
RO.  Therefore, the case must be returned to the RO.  

Accordingly, the case is REMANDED for the following action:

After completing any additional necessary 
development, the RO should readjudicate 
the issues on appeal, considering the new 
evidence received by the Board in 
December 2007.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran a SSOC and afford the 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




